UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q [X]Quarterly Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended May 31, 2010 []Transition Report pursuant to 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number000-52322 GULF UNITED ENERGY, INC. (Exact name of small Business Issuer as specified in its charter) Nevada 20-5893642 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) P.O. Box 22165;Houston, Texas77227-2165 (Address of principal executive offices)(Postal or Zip Code) (713) 942-6575 (Registrant's telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past90 days [X ] Yes [ ] No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).[] Yes[] No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [ ] Accelerated filer[ ] Non-accelerated filer [ ] Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act)[]Yes [ X ] No APPLICABLE ONLY TO CORPORATE ISSUERS As of July 14, 2010, there were 233,700,000 shares of common stock issued and outstanding. TABLE OF CONTENTS Part I. Financial Information Condensed Consolidated Financial Statements F-1 Condensed Consolidated Balance Sheets at May 31, 2010 and August 31, 2009 F-2 Condensed Consolidated Statements of Operations For the Three Months and Nine Months Ended May 31, 2010 and 2009 and the Period From Inception (September 19, 2003) to May 31, 2010 F-3 Condensed Consolidated Statements of Cash Flows For the Nine Months Ended May 31, 2010 and 2009 and the Period from Inception (September 19, 2003) through May 31, 2010 F-4 Condensed Consolidated Statement of Changes in Stockholders' Equity (Deficiency) for the Period from Inception (September 19, 2003) through May 31, 2010 F-6 Notes to the Condensed Consolidated FinancialStatements F-7 Management's Discussion and Analysis or Plan of Operation 3 Quantitative and Qualitative Disclosures About Market Risk 3 Controls and Procedures 4 Part II. Other Information Legal Proceedings 5 Risk Factors 5 Unregistered Sales of Equity Securities and Use of Proceeds 12 Defaults Upon Senior Securities 12 Removed and Reserved 12 Other Information 12 Exhibits 13 Signatures 14 EX-31.1 (EXHIBIT 31.1) EX-32.1 (EXHIBIT 32.1) PART 1 – FINANCIAL INFORMATION Item 1.Financial Statements THIRD QUARTER CONDENSED CONSOLIDATED FINANCIAL STATEMENTS May 31, 2010 (Unaudited) F-1 GULF UNITED ENERGY, INC. AND SUBSIDIARY (A Development Stage Company) CONDENSED CONSOLIDATED BALANCE SHEETS May 31, August 31, (Unaudited) (Audited) ASSETS Current Assets Cash $ $ Pre-paid expenses - Total Current Assets Fixed Assets: Computer Equipment Software License - Less:Accumulated Depreciation ) ) Net Fixed Assets Other Assets Investment in oil and gas properties (Note 9) - Interest in joint venture projects, net (Note 3) - Total Other Assets Total Assets $ $ LIABILITIES Current Accounts payable and accrued liabilities $ $ Loans payable related parties (Note 7) Shareholder loans payable and accrued interest (Net of note discount of $815,170 at May 31, 2010 and $ - at August 31, 2009) (Note 8) Total Current Liabilities Total Liabilities STOCKHOLDERS' EQUITY (DEFICIENCY) Common Stock Authorized: 200,000,000 shares with a par value of $0.001 Issued and Outstanding: 191,200,000 as ofMay 31, 2010 and 26,350,000 shares as of August 31, 2009 Additional paid-in capital Stock subscribed - Deficit Accumulated During The Development Stage ) ) ) Total Liabilities and Stockholders' Equity (Deficiency) $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. F-2 GULF UNITED ENERGY, INC. AND SUBSIDIARY (A Development Stage Company) CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Period From Inception Three Months Ended Nine Months Ended (September 19, 2003) May 31 May 31 through May 31, 2010 Revenue $
